 1

 2

 3

 4

 5

 6                                                                   U.S. District Judge Robert S. Lasnik

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                       TACOMA DIVISION
 9

10    BRIAN OWEN JENKINS,                                       3:17-cv-05986-RSL
         Plaintiff,
11
      vs.
12
      COMMISSIONER OF SOCIAL SECURITY,                          ORDER
13      Defendant.

14
            It is hereby ORDERED that attorney fees in the amount of $2,412.95 shall be awarded to
15
     Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be
16
     paid to Plaintiff’s attorney, dependent upon verification that Plaintiff has no debt which qualifies
17
     for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in
18
     Astrue v. Ratliff, 130 S.Ct. 2521 (2010). Attorney fees are paid pursuant to 28 U.S.C. §1920.
19
            If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and
20
     mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR
21
     97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt
22
     shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.

     ///
 1   Dated this 16th day of April, 2019.

 2
                                       A
 3                                     Robert S. Lasnik
                                       United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
